Citation Nr: 0824200	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for spondylitis of the spine.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962 with additional service in the Massachusetts Army 
National Guard indicated. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007). 

Initially, the Board notes that on the veteran's VA Form 9 
received May 2004, he elected a travel Board hearing.  During 
May 2008, an RO report of contact indicates that the 
veteran's wife agreed to a videoconference hearing in lieu of 
a Travel Board hearing, since the veteran was having surgery 
the week of the scheduled Travel Board hearing and would not 
be able to attend.  She further indicated that if the veteran 
was opposed to the videoconference hearing, she would call 
back and let someone at the RO know.  The veteran was 
scheduled for a July 1, 2008 videoconference hearing and did 
not attend.  However, the notice letter for the hearing 
indicates that it was sent to an incorrect address; with the 
city and zip code being different than the one of record for 
the veteran.  Thus, the veteran should be asked which type of 
Board hearing he would prefer, and then be scheduled for a 
Travel Board or videoconference hearing per his preference.  

A letter dated in May 2006 from the veteran indicates that he 
has been treated at the VA for his medical condition.  It 
does not appear that treatment records from VA facilities 
have been requested.  Additionally, the veteran submitted a 
VA Form 
21-4142 to obtain records from his former employer.  The RO 
sent one request with no response.  The RO/AMC should follow-
up on that request and advise the veteran of the lack of 
response from Raytheon.  38 C.F.R. § 3.159(c)(1) (2007).    

In a September 2002 letter, the RO informed the veteran 
generally of the evidence needed regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for spondylitis of the 
spine.  The RO did not, however, inform him of the specific 
evidence needed to satisfy the element or elements of the 
claims that were the basis for the prior denials (that the 
veteran's disability was aggravated by service).  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  On remand, the veteran 
should be so notified. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted to reopen the 
claim for service connection for 
spondylitis of the spine.  The notice 
should address what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection for spondylitis of the spine, 
that were found insufficient in the 
previous denials, as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

2.  Ask the veteran to clarify whether he 
wants a Travel Board hearing or a 
videoconference hearing.  He should then 
be scheduled for the type of hearing which 
he indicates.

3.  Contact the veteran to request that he 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for back problems.  After 
obtaining any necessary authorization from 
the veteran, the RO/AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request which are not 
duplicates of records already contained in 
the claims file.

4.  Follow up on the January 2008 request 
to Raytheon for the veteran's employment 
records, and advise him of any difficulty 
in obtaining such records. 

5.  Thereafter, review the veteran's 
claims as to whether new and material 
evidence has been received to reopen a 
claim for service connection for 
spondylitis of the spine.  If the claim 
remains denied, issue a supplemental 
statement of the case to the veteran, and 
provide an opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



